EXHIBIT 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE FINANCIAL OFFICER AND THE PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Westbridge Research Group (the “Company”) on Form 10-K for the period ended November 30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Christine Koenemann, Principal Executive Officer and Principal Financial Officer of the Company, hereby certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Christine Koenemann Principal Executive Officer and Principal Financial Officer February 28, 2011 This Certification accompanies this Report pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed filed by the Company for purposes of Section 18 of the Securities Exchange Act of 1934, as amended.A signed original of this written statement has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
